DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-19 are objected to because of the following informalities:
Claim 1, the limitation “each of the data lines is electrically connected to the two adjacent sub-pixels of the same pixel”  should read “each of the data lines is electrically connected to ” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9,12-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2015/0187293).
As to Claim 1, Yoo et al. discloses A display device, comprising a display panel, the display panel comprising: 
a plurality of gate line sets (fig.2-gate lines G1-G2, G3-G4, G5-G6, G7-G8 read as gate line sets); 
a plurality of data lines, interleaved with the plurality of gate line sets, the plurality of data lines comprise an nth data line and an (n+1)th data line, where n is an odd number (fig.2-data lines D1-D6); 
a plurality of pixels, arranged in a row direction and a column direction, wherein each of the pixels comprises a plurality of colors of sub-pixels arranged in the row direction, the plurality of sub-pixels arranged in the row direction are electrically connected to the gate line set of the corresponding row (fig.2- pixel group H4CH1, and pixel of group H4CH2, including subpixels R,G,B,W)
each of the data lines is electrically connected to the two adjacent sub-pixels of the same pixel (fig.2-data line D1 connected to subpixels R-T11, G-T12; data line D2 connected to B-T13, W-T14 of same pixel group H4CH1), each of the gate line sets sequentially has a first gate line and a second gate line (fig.2-gate lines G1-G2, G3-G4, G5-G6, G7-G8 read as gate line sets),
the first gate line is electrically connected to one of odd-numbered and even-numbered ones of the sub-pixels of the pixels of the same row (fig.2A-gate line G1 connected to subpixel R-T11), 
the second gate line is electrically connected to the other one of the odd-numbered and even-numbered ones of sub-pixels of the pixels of the same row (fig.2A-gate line G2 connected to subpixel G-T12); and 
a drive circuit, transmitting a data signal to drive the plurality of pixels through the plurality of data lines (fig.1-data driver 12-para.0036-0037); 
wherein in one frame time, the data signal drives the two adjacent sub-pixels of the same pixel through the nth data line or the (n+1)th data line using opposite polarities (fig.2- para.0056-0057; 
the data signal drives the same pixel through the nth data line and the (n+1)th data line using opposite polarities (fig.2- para.0056-0057; data lines D1, D2 of pixel group H4CH1 uses different polarities), and 
the data signal drives the column-direction adjacent two sub-pixels through the nth data line and the (n+1)th data line using opposite polarities (fig.2- in column direction adjacent subpixels R-T11, B-T21, G-T12, W-T22 through data line D1 using apposite polarities; and in column direction subpixels B-T13, R-T23,W-T14,G-T24 through data line D2 using opposite polarities).

As to Claim 2, Yoo et al. discloses wherein the plurality of gate line sets and the plurality of data lines are interleaved and respectively electrically connected to the plurality of pixels (fig.2; para.0032- gate lines and data lines interest each other and are connected to pixels)
 
As to Claim 3, Yoo et al. disclsoes wherein the drive circuit comprises a scan driving unit (fig.1-gate driver 14) and a data driving unit (fig.1-data driver 12), the scan driving unit is coupled to the plurality of pixels through the plurality of gate line sets (fig.1-2- gate driver 14 connects to pixels via gate lines G1-Gn) , and the data driving unit is coupled to the plurality of pixels through the plurality of data lines ((fig.1-2- data driver 12 connects to pixels via gate lines D1-Dm).

As to Claim 4, Yoo et al. discloses wherein each of the pixels is electrically connected to two of the data lines (fig.2- pixel group H4CH2 connected to data lines D1-D2 and pixel group H4CH2 to data lines D5,D6 (see fig.2B).


As to Claim 5, Yoo et al. discloses wherein a plurality of colors of the sub-pixels of each of the pixels of the same row have the same order (fig.2- subpixels RGBW, RGBW of pixel group H4CH1; RGBW of H4CH2).

As to Claim 6, Yoo et al. discloses wherein the nth data line and the (n+l)1 data line are connected to the same pixel (fig.2- data lines D1, D2 connected to same pixel group H4CH1).

As to Claim 9, Yoo et al. discloses wherein two adjacent ones of the pixels arranged in the column direction form a pixel set, and in each of the pixel sets, two of the sub-pixels arranged in the column direction have different colors (figs.2,10-11- pixel groups H4CH1 may include pixels arranged in column direction comprising four colors, where two subpixels arranged in column direction may have different colors).

As to Claim 12, Yoo et al. discloses wherein a plurality of colors of sub-pixels of two of the pixels in adjacent two rows and arranged in the column direction have the same order (fig.2,11-colors odd pixels and even pixels have same order).  

As to Claim 13, Yoo et al. discloses wherein a plurality of colors of sub-pixels of two of the pixels in adjacent two rows and arranged in the column direction have different orders (figs.2,11-colors of odd pixels and even pixels have different order). 


  
As to Claim 17, Yoo et al. discloses wherein adjacent two of the sub-pixels arranged in the column direction render opposite voltage polarities (fig.2A, 11- subpixels RB of pixel (L1-L2) and BR of pixel (lines L3-L4) in column direction render opposite polarity).

As to Claim 18, Yoo et al. discloses wherein in a next frame time, the plurality of data lines transmits the data signal in a polarity inversion mode to drive the plurality of pixels (fig.2A-2B; para.0051,0053). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2015/0187293) in view of Su et al. (US 2011/0285950).
 As to Claim 7, Yoo et al. discloses wherein the pixel comprises a first sub-pixel (fig.2,11; subpixel R-T11), a second sub-pixel (fig.2, 11-subpixel G-T12), a third sub-pixel (fig.2-subpixel B-T13) and a fourth sub-pixel (fig.2, 11-subpixel W-T14) arranged in order. Yoo et al. does not expressly disclose : the first sub-pixel and the second sub-pixel are electrically connected to a corresponding one of the nth data line and the (n+l)th data line, the third sub-pixel and the fourth sub-pixel are electrically connected to the other corresponding one of the nth data line and the (n+1)th data line.
Su et al. discloses a pixel arrangement where the first sub-pixel and the second sub-pixel are electrically connected to a corresponding one of the nth data line  and the (n+l)th data line (fig.7A- pixel row 102A-subpixels R,G connected to data line DL1), the third sub-pixel and the fourth sub-pixel are electrically connected to the other corresponding one of the nth data line and the (n+1)th data line (fig.7A-pixel row 102-subpixels B,W connected to data line DL2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo et al., with the teachings of Su et, the motivation being to achieve the same effects as applying two-dot inversion technology, and eliminate coupling effect caused by the data lines to the common voltage, thus satisfactory display quality can be achieved.

As to Claim 8, Yoo et al. does not expressly disclose, but Su et al. discloses: wherein in one frame time, the two adjacent sub-pixels of the same pixel connected to the nth data line and the (n+ )th' data line have the same polarity (fig.7A-adjacent subpixels R,G of pixel connected to data lines DL1 and DL2 have polarity).  


As to Claim 10, Yoo et al. discloses wherein each of the pixels comprises four colors (fig.2,11), but does not expressly disclose arranged in the row direction.
Su et al. discloses a pixel comprising four colors arranged in a row direction (fig.7A-pixel row 102A, B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoo et al., with the teachings of Su et, he motivation being to achieve the same effects as applying two-dot inversion technology, and eliminate coupling effect caused by the data lines to the common voltage, thus satisfactory display quality can be achieved.. Furthermore, one of ordinary skill in the art would have recognized sub-pixel rearrangement not have modified the operation of the device, thus yielding predictable results..

As to Claim 11, wherein the four colors of sub-pixels are respectively WRGB, RGBY or RGBC, where W denotes white, R denotes red, G denotes green, B denotes blue, Y denotes yellow, and C denotes cyan (Yoo-fig.2A,11-para. 0073; Su-fig.7A).  







Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 2,3,4,5,6,8,10,11,12,14,16,18,19,20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8; 2, 3,5,6,7, 11,12,10,13,16,18,20 of copending Application No. 16/959,826 in view of Yoo et al. (US 2015/0187293).
Claims 1,8 of copending application disclose the limitations of Claim 1 of instant application, but do not expressly disclose each of the gate line sets sequentially has a first gate line and a second gate line, the first gate line is electrically connected to one of odd-numbered and even-numbered ones of the sub-pixels of the pixels of the same row, the second gate line is electrically connected to the other one of the odd-numbered and even-numbered ones of sub-pixels of the pixels of the same row.
Yoo et al. discloses each of the gate line sets sequentially has a first gate line and a second gate line (fig.2A-gate lines G1, G2), the first gate line is electrically connected to one of odd-numbered and even-numbered ones of the sub-pixels of the pixels of the same row (fig.2A-gate line G1 connected to subpixel R-T11), the second gate line is electrically connected to the other one of the odd-numbered and even-numbered ones of sub-pixels of the pixels of the same row (fig.2A-gate line G2 connected to subpixel G-T12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending application ‘826 with the teachings of Yoo et al., the motivation being to sequentially output gate pulse synchronized with the data voltage, and improve the image the image quality of the display device (para.0068-Yoo). 
Claims 2, 3, 4, 5, 6, 8, 10, 11, 12, 14,15, 16, 18, 20 are disclosed by claims 2, 3,5,6,7, 1, 11, 12,10,13,14,16,19,20 of copending application ‘826, respectively.
This is a provisional nonstatutory double patenting rejection.

Copending Application: 16/959,826

1. A display device, comprising a display panel, the display panel comprising: a plurality of gate lines; 

a plurality of data lines, interleaved with the plurality of gate lines, the plurality of data lines comprise an n.sup.th data line and an (n+1).sup.th data line, where n is an odd number; 

a plurality of pixels, arranged in a row direction and a column direction, wherein each of the pixels comprises plurality of colors of sub-pixels arranged in the row direction, 

the plurality of sub-pixels arranged in the row direction are electrically connected to two adjacent gate lines of the corresponding row,

 each of the data lines is electrically connected to the two adjacent sub-pixels of the same pixel, 

two adjacent pixels arranged in the column direction respectively form a pixel set, 
two adjacent pixel sets arranged in the column direction are a first pixel set and a second pixel set, 

the first pixel set and the second pixel set are respectively connected to a first gate line, a second gate line, a third gate line and a fourth gate line,

 in the first pixel set, the first gate line and the third gate line are electrically connected to the sub-pixels in the same column, respectively,

 the second gate line and the fourth gate line are respectively electrically connected to the sub-pixels in the same column, 

in the second pixel set, the first gate line and the fourth gate line are electrically connected to the sub-pixels in the same column, respectively,
the second gate line and the third gate line are respectively electrically connected to the sub-pixels in the same column, 

and the sub-pixels respectively electrically connected to the fourth gate line of the first pixel set and the first gate line of the second pixel set are located in the same column; 
Instant Application 16/959,846

1. A display device, comprising a display panel, the display panel comprising: a plurality of gate line sets; 

a plurality of data lines, interleaved with the plurality of gate line sets, the plurality of data lines comprise an nth data line and an (n+1)th data line, where n is an odd number; 

a plurality of pixels, arranged in a row direction and a column direction, wherein each of the pixels comprises a plurality of colors of sub-pixels arranged in the row direction, 

the plurality of sub-pixels arranged in the row direction are electrically connected to the gate line set of the corresponding row, 

each of the data lines is electrically connected to the two adjacent sub-pixels of the same pixel, 








each of the gate line sets sequentially has a first gate line and a second gate line, 
the first gate line is electrically connected to one of odd-numbered and even-numbered ones of the sub-pixels of the pixels of the same row, 

the second gate line is electrically connected to the other one of the odd-numbered and even-numbered ones of sub-pixels of the pixels of the same row; 
and a drive circuit, transmitting a data signal to drive the plurality of pixels through the plurality of data lines; 

wherein in one frame time, the data signal drives the two adjacent sub-pixels of the same pixel through the n.sup.th data line or the (n+1).sup.th data line using opposite polarities, 

the data signal drives the same pixel through the n.sup.th data line and the (n+1).sup.th data line using opposite polarities, and 

the data signal drives the two adjacent sub-pixels of the same pixel set in column-direction through the n.sup.th data line and the (n+1).sup.th data line using the same polarities.

8. The display device according to claim 1, wherein the data signal drives the two adjacent sub-pixels of the first pixel set and the second pixel set arranged in the column direction through the n.sup.th data line or the (n+1).sup.th data line using opposite polarities.
and a drive circuit, transmitting a data signal to drive the plurality of pixels through the plurality of data lines; 

wherein in one frame time, the data signal drives the two adjacent sub-pixels of the same pixel through the nth data line or the (n+1)th data line using opposite polarities, 

the data signal drives the same pixel through the nth data line and the (n+1)th data line using opposite polarities, and 






the data signal drives the column-direction adjacent two sub-pixels through the nth data line and the (n+1)th data line using opposite polarities.



Allowable Subject Matter
Claims 14-15,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection as set forth above.
Independent Claim 20 is rejected under DP (see above), but would be allowable if overcomes the double patenting rejection as set forth above. Independent Claim 20 is allowable over the prior art of the drive circuit makes one pixel of column-adjacent two of the pixels become a bright area, and makes the other one pixel of column-adjacent two of the pixels become a dark area, and the same color of bright area sub-pixels arranged in the column direction render a positive-to-negative polarity ratio of 1: 1” along with the other limitations in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627